Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5,11 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Don 9,362,674.  Don discloses a  removable-replaceable protector 10 for a cable 32 secured to a plug, comprising: a resiliently-flexible sleeve 12 positionable over the cable and the plug including at a junction location where the cable joins the plug, the resiliently-flexible sleeve 12 having a longitudinal slit 34 extending along the resiliently-flexible sleeve to enable the resiliently-flexible sleeve to be removable and replaceable over the cable and plug; and, a resiliently-rigid clip 14 positionable over the resiliently-flexible sleeve and super imposed over the plug, the resiliently-rigid clip 14 having a longitudinal slot  (not numbered, area between 42 and 44 in fig. 2) extending substantially an entire length along the resiliently-rigid clip. 
Regarding claim 2, the resiliently-flexible sleeve has a cable end and a plug end, and the cable end has a smaller circumference than a circumference of the plug end.  
Regarding claim 3, the resiliently-flexible sleeve frictionally engages at least one of the cable and the plug when the resiliently-flexible sleeve is positioned over the cable and the plug. 
Regarding claim 4, the resiliently-rigid clip frictionally engages the resiliently-flexible sleeve when the resiliently-rigid clip is positioned over the resiliently-flexible sleeve. 

Regarding claim 11, the resiliently-rigid clip has an end wall that limits a position of the resiliently-rigid clip relative to the resiliently-flexible sleeve. 
Regarding claim 16, the resiliently-rigid clip is super imposed over the junction location where the cable joins the plug. 
Regarding claim 17, the cable is a USB cable and the plug is for a hand-held device. 
Regarding claim 18, resiliently-flexible sleeve is an elastomeric material. 
Regarding claim 19, the elastomeric material is a formed rubber-like material. 
Allowable Subject Matter
Claims 21 and 22 are allowed.
Claims 6-10, 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 6, patentability resides, at least in part, in the removable-replaceable protector comprising a protrusion on the resiliently-flexible sleeve super imposed over the plug and the longitudinal slot sized to receive the protrusion, in combination with the other limitations of the base claim; regarding claim 12, patentability resides, at least in part, in the removable-replaceable protector  comprising a circumferential ridge on the resiliently-flexible sleeve extending outward from the resiliently-flexible sleeve to limit a position of the resiliently-rigid .
Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. In response to applicant's argument that the longitudinal slot of Don is not substantially the entire length. The Examiner disagrees and draws applicant’s attention to figure 2 which shows the longitudinal slot of Don being substantially the entire length. The rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833